The opinion of the Court was delivered by


Mr. Justice Mott.

It is somewhat remarkable that so little should be found in the books on this subject. One would have supposed that Judge Rives, in his treatise on domestic relations, would have thrown some light upon it; but he appears to have passed it by unnoticed. In the case of Weed, vs Ellis, 3d., Caine’s Reports, 253, it was held that “ the guardian of an infant might submit to arbitration on behalf of his ward,” and that a performance will be a bar to a suit by the infant when he comes of age. Judge Livingston, who delivered the opinion of the court, says, “ It is difficult to conceive how it should ever have been doubted whether guardians had this power, or whether an award under these circumstances did not put an end to all controversies submitted between the infant and the other party.” The same learned judge further observes, “ that an infant should not bind himself in this way, is right; but for that very reason the power should be lodged else .where; and where it can be so properly entrusted, as with the person w'ho has the care of all his property.” There is so much good sense in this reasoning, that it cannot require authority to induce us to adopt it.. And how much more strongly does it apply to a parent, who is the natural guardian of his infant child. It is necessary for ■the safety of infants themselves that it should beso! Their situation would' be deplorable if they were neither permitted to compromise and settle any disputes or difficulties in which they might be involved themselves, nor any other person could do it for them. Public policy, as well as the peace of families requires that parents should exercise such controul over their children. It would be inconsistent with the relation of parent’ and child, were every school boy permitted, without controul, to run to law with his childish quarrels, at the instigation of an}’ officious friend. And in whose hands can such authority be so safely placed as those of a father? Who else can be expected to *308take the same' interest in his welfare? The laws of nature, as Well as the laws of society, seem to have united in placing the power in his hands, and I am riot disposed to deprive him of if. The motion therefore mus* be refused.
Williams, for motion,
id. W. Thompson, contra.
Gantt, Johnson, and Huger, Justices, concurred.